Citation Nr: 0629530	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  95-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to separate schedular 10 percent disability 
evaluations for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1992.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 decision by the RO in Phoenix, 
Arizona, which established service connection for tinnitus of 
the left ear, evaluated as 10 percent disabling, effective 
January 1, 1993.  In a May 1997 rating decision the RO 
granted service connection for tinnitus of both ears and 
continued the 10 percent evaluation.  The effective date of 
the grant was January 1, 1993.

This claim was previously before the Board and was the 
subject of August 1999 and November 2000 remands that sought 
to resolve procedural matters and develop the evidence.  

In a July 2002 decision, the Board denied entitlement to an 
original rating in excess of 10 percent for tinnitus.  The 
veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which issued an order in April 2003 that vacated the Board's 
decision, and remanded the matter for readjudication pursuant 
to 38 U.S.C.A. § 7252(a) (West 2002).

The Board entered another decision on September 2, 2003, 
which denied entitlement to an initial disability rating in 
excess of 10 percent for tinnitus.  The veteran again 
appealed to the Court.

In an April 2005 joint motion to the Court, the parties 
requested that the September 2003 Board decision be vacated 
and remanded. 

The Court granted the joint motion for remand by means of an 
Order dated in April 2005, vacating the September 2003 Board 
decision and remanding the case for readjudication consistent 
with the joint motion. 

In July 2006, the veteran asserted that a VA hospital would 
not help him, presumably by providing treatment for tinnitus.  
This statement could be deemed a claim for eligibility for VA 
treatment.  This matter is referred to the RO, which in turn 
may refer the matter to the appropriate VA medical center for 
initial consideration.


FINDING OF FACT

The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular rating for tinnitus, whether 
perceived in one ear or both.

CONCLUSION OF LAW

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent disability ratings for 
tinnitus because he has tinnitus in both ears.

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In July 2006, after receiving the joint motion and resultant 
Court order, the Board wrote to the veteran and offered him 
the opportunity to submit additional argument and evidence.  
He was also sent a "90 Day Letter Response Form."  He 
checked a box on the form indicating that "I am submitting 
the enclosed argument and/or evidence. Please remand my case 
to the AOJ for review of this evidence."

No additional evidence was submitted.  The only argument 
consisted of the following statement: "P.S. The 
tinnitus/ringing in both ears is getting worse, and V.A. 
Hosp. will not help me."

There is no legal or regulatory provision requiring remand 
for the agency of original jurisdiction (AOJ) to consider 
argument submitted to the Board.  Cf. 38 C.F.R. § 20.1304(b) 
(2006) (providing that evidence received at the Board must be 
referred to the AOJ for initial consideration).  Indeed, the 
response form completed by the veteran indicated that the 
case would be remanded only for consideration of additional 
evidence.

Further, the veteran's argument could not affect the outcome 
of this case, because as discussed below, the veteran is in 
receipt of the maximum evaluation for tinnitus and worsening 
of the disability could not result in a higher evaluation.  
Lack of assistance from a VA hospital could also not result, 
by itself, in a higher evaluation.  His arguments, thus, 
cannot be deemed pertinent evidence warranting remand.

Analysis

At the time of the RO's January 1994 decision, Diagnostic 
Code 6260 provided that tinnitus that is a persistent symptom 
of acoustic trauma, head injury or concussion would be 
evaluated as 10 percent disabling.  38 C.F.R. § 4.87a, Code 
6260 (1994).

Effective June 10, 1999, regulations applicable to rating 
tinnitus were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
The revised regulation provides for a 10 percent evaluation 
for recurrent tinnitus under 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1999).
 
VA's General Counsel interpreted this code as providing for a 
single 10 percent rating regardless of whether tinnitus was 
perceived in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 
Fed. Reg. 25,178 (2004).

Diagnostic Code 6260 was revised again, effective on June 13, 
2003, to explicitly provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court held 
that VAOPGCPREC 2-2003, was incorrect and that VA was 
obligated to provide separate 10 percent ratings when 
tinnitus was perceived in each ear.  The Court noted 38 
C.F.R. § 4.25(b) (2005), which requires separate evaluations 
for each service-connected disability arising from a single 
disease, unless otherwise provided.

VA appealed the Court's decision to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The joint motion required that the Board consider the 
provisions of 38 C.F.R. § 4.25(b) and the Court's decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005).  The Federal 
Circuit's decision held that 38 C.F.R. § 4.25(b) does not 
mandate separate evaluations for tinnitus in each ear and 
overruled the Court's Smith decision.  Neither the provisions 
of 38 C.F.R. § 4.25(b), or the Court's Smith decision provide 
a basis for awarding separate 10 percent evaluations for 
tinnitus in each ear.

In view of the foregoing, the Board concludes that the 
versions of Diagnostic Code 6260 in effect prior to June 2003 
preclude an evaluation in excess of a single 10-percent for 
tinnitus.  It has not been disputed that the current version 
of Diagnostic Code 6260 precludes separate 10 percent 
evaluations.  Therefore, the veteran's claim for separate 10 
percent ratings for tinnitus in each ear must be denied under 
both the new and old versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim of entitlement to separate schedular 10 percent 
disability evaluations for bilateral tinnitus is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


